Citation Nr: 0518340	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include major depressive disorder and anxiety.

2.  Entitlement to service connection for low back disability 
included as secondary to a service connected right knee 
disability.  

3.  Entitlement to a combined rating in excess of 20 percent 
for status post total meniscectomy and osteoarthritis of the 
right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to August 1979. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that granted 
service connection for status post total meniscectomy of the 
right knee (rated noncompensable) and denied service 
connection for major depressive disorder and anxiety and low 
back strain.  The veteran appealed the denials of service 
connection for low back and psychiatric disabilities, and the 
rating assigned for his low back disability, and in January 
2003, the RO increased the rating for the right knee, 
assigning a 10 percent ratings for status post total 
meniscectomy of the right knee and 10 percent for right knee 
osteoarthritis .  In a February 2003 statement, the veteran 
indicated that he was not satisfied with the combined 20 
percent rating for his right knee disability.  An "informal 
hearing" was held at the RO in December 2003.   


FINDINGS OF FACT

1.  During service the veteran was seen for depression 
related to marital problems which eventually resolved, and 
was not noted on service separation examination; a chronic 
psychiatric disability was not manifested in service, and any 
current chronic psychiatric disability is not shown to be 
related to service.

2.  During service the veteran was seen for acute low back 
complaints/injuries that resolved, and were not noted on 
service separation examination; low back arthritis was not 
manifested in the first postservice year; and the veteran's 
current low back disability is not shown to be related to 
service or to his service connected right knee 
disability(ies).

3.  The veteran's service connected post total meniscectomy 
right knee disability is manifested by no more than slight 
recurrent subluxation or lateral instability, and by x-ray 
findings of arthritis with extension limited to no more than 
10 degrees; limitation of flexion to 45 degrees is not shown.
CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).

2.  Service connection for a low back disability, to include 
lumbosacral strain, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

3.  A combined rating in excess of 20 percent is not 
warranted the veteran's service connected right knee 
disability, status post total meniscectomy.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
(Codes) 5010, 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.   A July 
2002 letter from the RO (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in August 2002, a 
January 2003 follow up rating decision, a January 2003 
statement of the case (SOC), a May 2003 SOC and a December 
2004 supplemental SOC (SSOC) notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why the combined rating for the veteran's knee disability 
was eventually increased to 20 percent.  The May 2003 SOC 
properly provided notice on the "downstream" issue of an 
increased rating.  See VAOPGCPREC 8-2003.  Regarding notice 
content, while the veteran was not advised verbatim to submit 
everything he had pertinent to his claims, the July 2002 
letter asked him to either submit or identify (for VA to 
obtain) any additional evidence.  This was equivalent to 
advising the veteran to submit everything he had pertinent to 
the claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant medical and 
mental health treatment, and asked him to submit or identify 
any additional evidence that would support his claim.  VA 
also arranged for an examination of the right knee in 
September 2002, an examination of the right knee and back in 
December 2003 and a psychiatric examination in December 2003.  
The veteran has not identified any additional evidence 
pertinent to his claim.  VA's assistance obligations are met.  
No further assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II. Factual Background

Service medical records reveal that the veteran injured his 
right knee playing ball in July 1973.  The injury caused 
effusion and decreased range of motion.  In August 1973 
diagnoses included posterior tear of the right lateral 
meniscus and lateral collateral ligament strain.  In 
September 1973 he underwent a total right knee meniscectomy. 

An August 1975 psychiatric evaluation shows that in 1973 the 
veteran was air evacuated from Germany following a leg 
injury.  While in the hospital, he discovered that his wife 
had left him, and responded with two suicide attempts by 
overdose with pain medication for his leg.  The first 
overdose was in August 1973 and the second was in September 
1973.  This history of depression of such severity that it 
led to two suicide attempts indicated to the psychiatrist 
that the veteran should not be eligible for nuclear surety 
clearance.    

In September 1976, the veteran strained his back carrying 
desks up stairs.  The assessment was musculoskeletal back 
pain.  In April 1977 he was seen by medical personnel for low 
back pain after he twisted his back while running.  On 
examination, range of motion was found to be normal.  On 
separation examination, the low back was found to be normal.  
In his report of medical history at separation, the veteran 
indicated that he did not have, and had never had, recurrent 
back pain.   

December 2001 to March 2003 progress notes from private 
physician Dr. M show treatment for low back and knee pain, 
including back pain associated with a June 2002 accident.  A 
January 2003 note documents the veteran's request for a 
letter indicating that his right knee problem was 
exacerbating his back problem.          

An August 2001 MRI of the lumbar spine showed left L5-S1 
neural foraminal stenosis possibly secondary to a small, 
extruded disc fragment, universal degenerative facet disease 
and L3-L4 and L4-L5 degenerative disc disease.  

A May 2002 VA progress note shows diagnoses of degenerative 
joint disease, degeneration of lumbar or lumbosacral 
intervertebral disc, depressive disorder not otherwise 
specified (NOS) and alcoholism. 

A June 2002 private medical report indicates that the veteran 
re-exacerbated an original lumbar injury when he stepped 
wrong getting out of his truck.  He was found to have an 
L5/S1 disc bulge with canal stenosis. 

An August 2002 private medical record shows that the veteran 
received an L3, L4, L5, S1 median branch facet block to treat 
the pain from lumbar facet syndrome and lower back pain.  A 
December 2002 note shows that he received a left L-3-4, L4-5, 
L5, S1 facet rhizotomy/median branch neurolysis for the same 
purpose.  
 
A September 2002 private chiropractic evaluation showed right 
knee range of motion from -10 to 100 and difficulty with 
squatting, bending, stooping and kneeling.  A January 2003 
evaluation from the same chiropractor showed normal flexion 
and -3 degrees of extension.  It also showed reduced 
lumbosacral range of motion in all directions.  Progress 
notes from October 2002 to February 2003 generally show right 
knee tenderness on palpation.  A September 2002 chiropractic 
interpretation of X-rays notes mild to moderate end plate 
degeneration of the right knee with a subluxated fibula head. 
An October 2002 progress note shows mild right knee lateral 
instability and January and February 2003 progress notes also 
show right knee lateral instability.  Another October 2002 
progress note documents restricted range of motion in the 
right knee and a January 2003 note shows right knee pain 
exacerbated by improper gait transfer.

On September 2002 VA right knee examination, the diagnosis 
was significant osteoarthritis of the right knee following 
medial and lateral meniscectomies.  The veteran had a medial 
scar measuring seven centimeters and a lateral scar measuring 
six centimeters.  The scars were in appropriate position for 
a total meniscectomy and the examiner noted that this surgery 
was done in service.  The range of motion of the knee was 
from 10 degree flexion contracture to 120 degrees.  The 
circumference of the right knee was 41 cm as opposed to the 
left, which was 42 cm.  The examiner could palpate the 
ridging of osteoarthritis on the medial femoral condyle.  
There was also a positive medial McMurray test.  All of the 
ligaments were normal on the various stressing tests.  The 
veteran reported that he could not squat and could not cross 
his legs comfortably, and that there was swelling when the 
weather was damp or cold that interfered with his being able 
to run.  

An October 2002 private MRI of the right knee showed a small 
amount of fluid in the knee joint, mild degenerative spurs of 
the femoral condyles as well as the proximal tibial plateau 
laterally, horizontal tear of the posterior horn of the 
lateral meniscus and 5 mm fluid anterior to the inner margin 
of the anterior horn of the medial meniscus that was viewed 
as suspect for a small articular tear.   The posterior horn 
of the medial meniscus was intact.  

A January 2003 letter from Dr. M, a private physician, 
indicated that the veteran's right knee meniscal injury was 
worsening his current low back disc disease.  Consequently he 
needed repair of the right knee to take the asymmetric gait 
stress off of his back.  

In a February 2003 statement, the veteran indicated that as a 
result of his back going out he was put off work in June 2001 
and could not return until his knee was fixed.  His knee had 
bothered him a lot over the last five years and his doctor 
said that he walked with an abnormal gait.  He indicated that 
he wanted to continue with his notice of disagreement 
concerning the rating of his knee as he had an upcoming 
appointment with an orthopedist.  

February 2003 X-rays of the lumbar spine showed degenerative 
changes including facet hypertrophy at L5 and S1 transitional 
vertebra.  It also showed five true normal lumbar type 
vertebrae with a transitional lumbosacral vertebra also 
noted, a normal variant.  Otherwise, the lumbar spine study 
was negative. 

A February 2003 VA progress note showed diagnoses of right 
knee internal derangement and lower back pain.  The veteran 
was found to have diffuse lumbosacral pain, full but painful 
right knee range of motion, a positive Appleys test, a 
negative drawer test and suprapatellar tenderness. 
 
On March 2003 VA physical therapy visit for the right knee, 
the veteran indicated that his right knee was comfortable at 
rest in a non weight bearing position, was not significantly 
unstable and allowed him to sleep comfortably.  However, he 
did have problems with stiffness, catching, locking, grating 
and giving way and was unable to work as a painter or engage 
in his usual recreational activities.  Passive range of 
motion was within normal limits and active range of motion 
was from 0 to 121.  The right hamstring was found to be 
tight, manual muscle strength in the muscles around the knee 
was normal and alignment and patella tracking was normal.   
There was tenderness to palpation at the right patellar 
tendon, some crepitus and the veteran's gait was 
characterized by decreased weight bearing on the right leg.  

A March 2003 VA progress note shows an assessment of right 
knee lateral meniscus injury.  There was a small amount of 
discomfort over the lateral joint space and no significant 
anterior or posterior instability.  There was also no varus 
or vulgus alignment or instability.  Range of motion was from 
full extension to approximately 110 degrees.  McMurray's sign 
was equivocal, Apley's test was negative and the veteran was 
neurovascularly intact.  The veteran indicated that he had 
developed increasing right knee pain over the past five 
years, especially with squatting.  

A March 2003 VAMC note for the veteran's employer indicated 
that the veteran was unable to work because he was in therapy 
for ten weeks prior to knee surgery.

A March 2003 MRI of the right knee found a tear in the 
posterior horn of the lateral meniscus.  The medial meniscus, 
cruciate ligaments and collateral ligaments were 
unremarkable.  A trace amount of joint fluid was present with 
two small loculated areas of high T2 signal noted in the 
anterior joint.  The bone marrow signal was unremarkable.  
The impression was tear of the posterior horn of the lateral 
meniscus.  

In his April 2003 Form 9 the veteran indicated that because 
of his knee he would be unable to ever go back to his old 
job.  He also stated that VA had arranged for him to have 
knee surgery to see if it would help the pain in his back.

A May 2003 VA orthopedic outpatient note showed a diagnosis 
of right knee infrapatellar tendonitis resistant to anti-
inflammatory therapy and stretching.  The right knee was 
found to have full range of motion with absolutely no joint 
line tenderness laterally or medially.  There was a well-
healed scar medially where a medial meniscectomy was 
performed.  The veteran pointed to the infrapatellar pole in 
the back of the knee and the popliteal fossa as the source of 
his pain.  With the knee in extended position and the 
quadriceps relaxed, the examiner palpated the under surface 
of the patella on the inferior side and the veteran 
definitely had tenderness there causing pain.  Otherwise the 
veteran was neurovascularly intact.  The veteran reported 
increasing right knee pain over the last five years, 
particularly when squatting and that his back doctors 
suggested that his gait abnormalities were the origin of some 
of his back pain since he was favoring his right knee.   The 
examiner did not see any indication for arthroscopic surgery 
for the veteran.  He had no symptoms localizing to the 
lateral meniscus where an MRI was read as showing a meniscal 
tear.  All of his symptoms were at the infrapatellar border 
of his knee and the examiner recommended that he needed to 
continue stretching and anti-inflammatory medications.  The 
examiner did not think that most of the veteran's back pain 
was associated with his gait abnormality.

A May 2003 private medical report shows treatment for a 
lumbar region sprain.  The veteran indicated that he was 
doing lunges in preparation for knee surgery when he felt a 
sharp pain in his right hip and then a tingling sensation 
form his shoulder to his fingertips. The clinical impression 
was acute myofascial strain and acute low back pain with 
muscle spasms.   

At a December 2003 informal hearing at the RO, the veteran 
related that his knee locked on a day-to-day basis, and that 
he could not squat all the way putting weight on it.  When 
asked if the knee ever gave way, he replied that it locked 
up, and that sometimes he would get a really sharp pain 
through it.  He reported that his pain level would rise to an 
8 out of 10 on a day-to-day basis.  He also reported that his 
back problem developed over time.  His back would bother him 
at work, when he had trouble squatting and had to do a lot of 
leaning.  Then the back started hurting badly about four or 
five years ago when he was hit by a chassis wheel.  After 
that injury it was discovered that he had had degenerative 
disc disease, which had its onset a long period prior to the 
accident.  He was then seen by Dr. M for really bad muscle 
spasms and was told that his back would not get better until 
he had his knee repaired as it was causing him to walk with 
an abnormal gait.  He also indicated that depression was 
first diagnosed four years prior (by a private psychiatrist) 
and that he then began receiving VA treatment for depression 
and anxiety.  

A December 2003 VA medical and psychiatric examination 
produced psychiatric diagnoses of depressive disorder, 
anxiety disorder NOS and alcohol dependence.  

On VA psychiatric examination in December 2003 the diagnoses 
were very mild depression, responding well to antidepressant 
medication and chronic, long-term alcohol dependence.  The 
examiner opined that the veteran's psychiatric problems were 
definitely not service connected.  His suicide attempts 
occurred because of a marital problem with regard to his 
second marriage and were not the basis for his current mild 
psychiatric symptoms.  

On December 2003 VA right knee and back examination, the 
diagnoses were tear of the lateral meniscus of the right 
knee, previous surgery, and lumbosacral pain.  The right knee 
had a medial 5 cm scar and a lateral 1 cm scar, which were 
healed.  Range of motion was 0 degrees extension to 85 
degrees flexion.  The lateral collateral, medial collateral 
and the cruciate ligaments appeared intact and there was no 
crepitus.  Both Lachman's and McMurray's signs were negative.  

Regarding the lumbar spine, the examiner opined that the 
veteran's lumbosacral pain was not related to his knee.  He 
based this opinion on a finding that the veteran walked with 
a normal gait and on the absence of a great amount of 
intervening pain in the knees and back in the thirty years 
between 1973 and 2003.  It was the examiner's opinion that 
the back pain was related to the veteran's work-related truck 
accident.   

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  If a veteran served ninety days or more on 
active duty, and arthritis is manifested to a compensable 
degree within a year of his separation from service, the 
arthritis may be presumed to have been incurred in service 
(rebuttable by evidence to the contrary).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To prevail on the 
question of service connection, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury (disability).  Hickson v. West; 13 Vet. 
App. 247, 248 (1999).

If chronicity of a disability manifested in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim [of service 
connection].  38 C.F.R. § 3.303(b).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§  3.310.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a service connected 
disability is aggravated by a nonservice-connected 
disability, the nonservice connected disability will be 
compensated (service connected) to the degree due to the 
aggravation by the service connected entity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  
Psychiatric Disability

The record shows that the veteran suffered from depression in 
service manifested by suicide attempts and that he now 
suffers from at least a mild depression with anxiety 
symptoms.  However, there is no evidence establishing a nexus 
between the current psychiatric disability and any event or 
psychiatric problem in service.  The depression in service 
was situational (related to marital problems/divorce) and 
resolved with time.  Depression (or any other psychiatric 
disability) was not noted on service separation examination, 
or shown for many years thereafter.  The December 2002 VA 
psychiatric examiner specifically found there was no 
connection between the veteran's service and his current 
psychiatric problems, and the veteran has produced no 
competent (medical) evidence to the contrary.  A lengthy 
interval between service and the initial postservice 
manifestation of disability for which service connection is 
sought is of itself a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F3d. 1330 (Fed. 
Cir. 2000).  While the veteran may believe that his 
depression in service and his current mild depression with 
anxiety symptoms are related, he is a layperson, and lacks 
the training or expertise to comment regarding medical 
etiology.  Consequently, his beliefs in this matter are not 
competent evidence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given that the record contains no competent (medical) 
evidence supporting that there is a nexus between service and 
the veteran's current psychiatric problems and that there is 
a specific medical opinion to the contrary, the preponderance 
of the evidence is against this claim and it must be denied.

Low Back Disability

The veteran seeks service connection for his current low back 
disability, lumbosacral strain, based on a theory that such 
disability is due to his service connected right knee 
disability, and should be service connected on a secondary 
basis.  As low back complaints were noted in service, direct 
service connection is also for consideration.

The record clearly shows that the veteran currently has a low 
back disability characterized as lumbosacral strain, and has 
also been found to have lumbar degenerative changes/disc 
disease.  Service medical records show that the veteran 
suffered minor low back injuries in service; a low back 
strain in September1976 and a twisted low back in April 1977.  
However, those disabilities resolved; the veteran continued 
to serve with no low back problems noted; and no low back 
complaints, findings, or diagnoses were noted on service 
separation examination.  There is no postservice evidence of 
low back complaints/disability until after an intercurrent 
injury; and a physician has specifically opined that the 
current low back disability is related to the intercurrent 
injury, and not to complaints noted in service.  See report 
of December 2003 VA examination.  Again the prolonged lapse 
of time between service and the initial postservice 
manifestations of the disability for which service connection 
is sought is, of itself, a factor weighing against a finding 
that the current disability is service related.  See Maxson, 
supra.  Consequently, direct service connection is not 
warranted.   

Regarding secondary service connection, a January 2003 letter 
from Dr. M indicates that the veterans right knee meniscal 
injury had caused or worsened his low back by causing an 
asymmetric gait.  However, the more recent December 2003 VA 
examination found no relation between the right knee and back 
disabilities.  The Board finds the December 2003 VA 
examiner's opinion more probative as it was provided after a 
specific review of the veteran's history and a detailed 
physical examination.  Notably, the VA examiner did not find 
an asymmetric gait.  Dr. M's letter provides only a brief 
conclusory statement.  Progress notes from Dr. M's office 
pertaining to the veteran's condition do not document 
specific findings of an abnormal gait or a relationship 
between the knee disability and the back disability.  The 
notes only document that the veteran specifically requested a 
letter from Dr. M indicating that the knee problem was 
exacerbating the back problem.  And Dr. M's letter does not 
identify any specific back pathology as resulting from an 
abnormal gait due to service connected right knee disability, 
nor does it note the postservice low back injury following 
which the current low back complaints appeared.  The lack of 
such supportive findings give Dr. M's letter less probative 
value than the opinion of the VA examiner, which is supported 
by a review of the veteran's entire medical history and a 
detailed contemporaneous examination.  

While the veteran may believe that his current back problems 
are either directly or secondarily related to his active 
military service, as mentioned earlier, he is a layperson and 
not competent to proffer an opinion concerning medical 
diagnosis or medical nexus.  Consequently, the preponderance 
of the evidence is against a finding that the veteran's 
service connected knee disability cause or aggravated (See 
Allen, supra) his low back disability.

Given that the weight of the evidence is against a finding of 
secondary service connection and the record is lacking the 
necessary medical nexus evidence to support direct service 
connection, the preponderance of the evidence is against the 
veteran's low back disability claim and it must be denied.  

Combined Rating for Right Knee Disability

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities. 38 
U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
warranted since the rating assigned for the entire period 
reflects the greatest degree of impairment shown at any time 
during the period.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The RO has rated the veteran's right knee disability under 
Code 5259 (10 percent for symptomatic removal of semilunar 
cartilage) and under Code 5010 (10 percent for traumatic 
arthritis with limitation of motion).  Inasmuch as symptoms 
of the veteran's residuals of total meniscectomy involve 
elements of both motion limitation (locking) and instability, 
in consideration of the prohibition against pyramiding 
(38 C.F.R. § 4.14) and because ultimately it may prove more 
advantageous to the veteran (Code 5259 provides for a maximum 
rating of 10 percent, while ratings under Code 5257 may reach 
30 percent), the Board finds that the residuals of 
meniscectomy are more appropriately rated by combining a 
rating for instability (under Code 5257) with a rating for 
arthritis with limitation of motion (under Codes, 5003, 5010, 
5260, 5261).  

Code 5010 provides for a rating of limitation of motion under 
the code applicable to the affected body part.  38 C.F.R. § 
4.71a.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. [Plate II, reflects 
that normal extension of the knee is to zero degrees, and 
normal flexion is to 140 degrees.]   Id.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations.  Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe.  38 C.F.R. § 4.71a.

The medical findings of record show a maximum limitation of 
extension to 10 degrees (See September 2002 VA examination 
report), warranting a 10 percent rating under Code 5261, and 
flexion at no point limited to no more than 85 degrees, 
warranting a noncompensable rating under Code 5260.  Thus, 
arthritis with limitation of motion (even with the factor of 
pain considered) warrants no more than a 10 percent rating.  
Regarding the rating for subluxation/instability, no medical 
evaluation during the appeal period has shown such impairment 
to be more than slight.  Consequently, a rating in excess of 
10 percent under Code 5257, likewise is not warranted.  
Combining these two ratings results in the 20 percent rating 
assigned by the RO.  See 38 C.F.R. § 4.25.  Accordingly, a 
rating in excess of 20 percent is not warranted.   

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond what he is presently 
being compensated for.  Notably, records note that the 
veteran still runs (albeit this is somewhat impaired by cold 
or damp weather).  While his employment capacity may be 
limited for employment requiring activities stressful on the 
knees, such as squatting (as he alleges), the rating assigned 
contemplates such degree of impairment.  38 C.F.R. §§4.40, 
4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   The 
preponderance of the evidence is against this claim and it 
must be denied.
ORDER

Service connection for a psychiatric disorder to include 
anxiety and depression is denied.

Service connection for low back disability, included as 
secondary to a service connected right knee disability is 
denied.

A combined rating in excess of 20 percent for right knee 
disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


